Title: Pennsylvania Assembly: Reply to the Governor, 3 December 1755
From: Pennsylvania Assembly
To: 


Upon receipt of a renewed, urgent appeal from Gen. William Shirley to attend a forthcoming council in New York, Governor Morris asked the Assembly on December 2 whether it thought he should respond to the appeal, or stay in Pennsylvania to aid in the defense of the province. The next day a committee of five including Franklin was appointed to draft the reply, which was promptly approved and sent to the governor.
 
May it please the Governor,
[December 3, 1755]
We think the present Circumstances of this Province call strongly (as the Governor observes) for his Presence here, and for the whole Authority of the Government. But as the Necessity of his attending the Congress at New-York is best known to the Governor, who is acquainted with the Business there to be considered and concluded on, the Particulars of which are not communicated to us, and he can therefore best judge whether his Absence from that Congress or from his Province, will at this Time be most prejudicial to His Majesty’s Service in general; we must therefore leave it to his own Judgment and Prudence which Service to prefer.
But if Commissioners appointed by the Governor, can in any Degree supply his Place at that Congress, either in concluding on the Matters proposed by the Crown, or concerting Measures for a general Treaty with the Indians, and the Governor should think fit to appoint some Gentlemen to that Service, we shall have no Objection on account of any reasonable Expence that may attend it, or that may be necessary to be defrayed on the Part of this Government towards the proposed General Treaty. For as this Province always has been, so we still are, ready to join with the neighbouring Colonies in any Treaty with the Indians, that may conduce to the general Advantage of the British Interest, as well as at our own Charge to make such as tend particularly to our own Peace and Security.
